Citation Nr: 1337594	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  07-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from July 1956 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In June 2005, the Veteran and his wife testified at a hearing before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.  

A Board decision in April 2009 denied service connection for asthma.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2013, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran asserts that he had symptoms of hay fever in service as well as pneumonia and that his currently diagnosed asthma is related to his in-service symptoms.  The Veteran's service treatment records (STRs) are not of record as they are believed to have been destroyed in 1973 fire at the National Personnel Records Center (NPRC).  However, the Veteran is competent and credible to report his in-service symptoms.
The Veteran was afforded a VA examination in February 2007.  The examiner opined that asthma was not likely related to the Veteran's diagnosis of pneumonia in service.  The examiner also opined that approximately 20.5 million Americans currently have asthma and that many people with asthma have an individual history of allergies such as hay fever.  In light of the Veteran reporting hay fever in service, considering the examiner's opinion that many people with asthma have a history of hay fever, the Board concludes that an addendum opinion is necessary to seek clarification as to whether the Veteran's currently diagnosed asthma is related to his in-service hay fever.

Additionally, the Veteran has reported receiving disability benefits from the Social Security Administration (SSA).  As a remand is necessary, the Board concludes that the Veteran's SSA records should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The most recent VA treatment records from the VA Central Iowa Health Care System (HCS) in Des Moines, Iowa are dated in March 2007.  On remand, records of any recent asthma treatment that the Veteran received should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include copies of the decision awarding benefits and the medical records used in support of that determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service asthma treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Des Moines VA HCS.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain an addendum medical opinion from the February 2007 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that asthma is related to the Veteran's in-service hay fever.  The examiner should address the February 2007 opinion indicating that many people with asthma have a history of hay fever.  The examiner should also address the Veteran's reports of continuing symptoms since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



